Citation Nr: 1139903	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Whether new and material evidence has been received to reopen service connection for pes planus.  

4.  Whether new and material evidence has been received to reopen service connection for a low back disability, including as a result of service-connected left ankle fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1968 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a respiratory disorder were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of a chronic respiratory disorder in the years after service.  

3.  A chronic respiratory disorder is not shown to have been caused by any in-service event.

4.  No injury, disease, or chronic symptoms of hemorrhoids were manifested during service.  

5.  The Veteran did not continuously manifest symptoms of hemorrhoids in the years after service.  

6.  Hemorrhoids are not caused by any in-service event.

7.  Service connection for pes planus was denied by the RO in a July 1971 rating action on the basis that pes planus pre-existed active duty and was not aggravated during service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the July 1971 decision denying service connection for pre-existing pes planus, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

9.  Service connection for a low back disability was denied by the RO in a July 2007 rating action on the basis that a chronic low back disability was not demonstrated since service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

10.  Since the July 2007 decision denying service connection for a low back disability, the additional evidence, not previously considered, demonstrates arthritis of the lumbar spine; thus, it relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Hemorrhoids were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The additional evidence received subsequent to the July 1971 decision of the RO that denied service connection for pes planus is not new and material; thus, service connection for this disability is not reopened, and the July 1971 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The additional evidence received subsequent to the July 2007 decision of the RO that denied service connection for a low back disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Two August 2008 letters provided notice in accordance with Kent, and explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board has reviewed the record and insured that VA treatment records available from the VA Medical Centers (VAMC) in Salem, Virginia, and Chicago, Illinois, have been associated with the claims file.  Although the Veteran testified at the April 2011 Board hearing that he had recently received VA treatment documenting the presence of a chronic respiratory disorder, emphysema, and hemorrhoids, the Board does not find it necessary to obtain these records.  The Board notes that the RO denied service connection on the basis that these disabilities had not been documented in the record.  The Board recognizes that the Veteran's testimony is sufficient to establish that he currently manifests a chronic respiratory disorder and hemorrhoids.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  These tend to show current disability, which is an established fact and is not at issue.  What is at issue is in-service injury, disease, or event; chronic symptoms since service; continued symptoms after service; and a nexus to service.  

It is further noted that the RO has not arranged for a VA examination regarding the claims related to service connection for hemorrhoids, a chronic respiratory disorder, and reopening service connection for pes planus.  Regarding denials for service connection for hemorrhoids and a chronic respiratory disorder, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 

The Board finds that the standards of McLendon for VA examinations and opinions are not met in this case.  While the Board has recognized the existence of current disabilities of  hemorrhoids and a chronic respiratory disorder, review of the STRs and pertinent post-service treatment records fails to show either an injury or disease that occurred in service, or diagnosis during the applicable presumptive period, or chronic or continuous symptoms of a recurrent or persistent disability that may be associated with this Veteran's service.  Regarding reopening service connection for pes planus, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for a Respiratory Disorder

The Veteran has claimed service connection for a chronic respiratory disorder.  During testimony at the Board hearing in April 2011, he stated that he had been recently diagnosed as having emphysema, which he believed was related to two episodes of pneumonia for which he received treatment while on active duty.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that no injury, disease, or chronic symptoms of a respiratory disorder were manifested during service.  Review of the medical evidence of record shows no complaint or manifestations of a respiratory disability, including pneumonia, during service.  The STRs include the Veteran's examination at separation from service that showed clinical examination of the lungs to be normal with no abnormality on a chest X-ray study.  At that time, the Veteran completed a medical history form in which he indicated that he did not have, nor had he had, asthma, shortness of breath, or a chronic cough.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not manifest continuous symptoms of a respiratory disorder after service separation (November 1970).  Post-service medical evidence includes a report of VA examination dated in June 1971.  At that time, the Veteran's respiratory system was within normal limits and a chest X-ray study was essentially normal.  Reports of hospitalization at a VA facility in February and March 1972 and in August 1982, as well as VA outpatient treatment records dated in 1991, show no complaint or manifestation of any respiratory disorder.  

In VA outpatient treatment records dated in November 2001 the Veteran denied shortness of breath or chest pain.  In January 2005, examination showed his lungs to be clear to auscultation and percussion.  March 2005, the Veteran presented to the emergency room with flu-like symptoms.  It was reported that he had been diagnosed with pneumonia and treated with medication, including an Albuterol inhaler.  He continued to complain of body aches, chills and productive cough with white sputum.  He reported shortness of breath on occasion, but denied hemoptysis.  On examination, the lungs were clear to auscultation and without wheeze or rhonchi.  The assessment was flu symptoms.  

The Veteran contends that he had pneumonia during service and he testified that he consistently had symptoms of a respiratory disability for which he received treatment in the years subsequent to service.  The Board finds, however, that the lay and medical evidence outweighs this assertion.  At the time of separation from service in November 1970, the Veteran denied having had shortness of breath or a chronic cough.  VA examinations and treatment records from 1971 to 2005 show no complaint or manifestation of a chronic respiratory disorder.  In March 2005, when the Veteran did have manifestations of a chronic cough, the record shows that he had the flu.  Thus, the Board finds that the testimony that the Veteran had a chronic respiratory disorder in the years subsequent to service is inconsistent with his other previously reported histories, is inconsistent with the treatment evidence of record, and is not found to be credible.  Although the Veteran now states that he has emphysema, at the Board hearing he also admitted that his chronic cigarette smoking may have contributed to this.  

Under these circumstances, the Board finds that there is no basis upon which service connection for a chronic respiratory disorder may be granted.  The weight of the evidence shows no in-service injury, disease, or chronic manifestations of respiratory disorder during service, no credible evidence of continuous symptoms of a respiratory disorder since discharge from service, and no competent opinion establishing a nexus between any currently demonstrated chronic respiratory disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hemorrhoids 

The Veteran claims service connection for hemorrhoids.  In support of his claim he testified at the April 2011 Board hearing that he was currently undergoing treatment for this disability and that he had received treatment for hemorrhoids while on active duty.  

The Board finds that the weight of the evidence demonstrates that there was no injury, disease, or chronic symptoms of hemorrhoids manifested during service.   Review of the STRs shows no complaint or manifestation of hemorrhoids.  On examination for separation from service, clinical evaluation of the anus and rectum was normal.  On his medical history form at service separation, the Veteran denied having or having had piles or rectal disease.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of hemorrhoids in the years after service separation.  Records of VA treatment and examinations, dating from June 1971 show no complaint or manifestations of hemorrhoids.  On VA examination in June 1971, the digestive system, which includes possible hemorrhoids, was within normal limits.  

On the question of continuity of symptomatology of hemorrhoids, the Veteran testified in April 2011 that he had recently been diagnosed as having hemorrhoids.  This more recent assertion made for compensation purposes is inconsistent with, and outweighed by the other lay and medical evidence of record, including the more contemporaneous clinical findings at service separation; the more contemporaneous history given by the Veteran at service separation; the post-service negative clinical findings in 1971; and the absence of any treatment after service as one additional factor.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board finds that the weight of the evidence demonstrates that hemorrhoids are not related to service.  There is no medical evidence that links the claims of hemorrhoids during service and any currently demonstrated hemorrhoidal condition.  In addition, the credible evidence does not demonstrate continuity of symptomatology since service separation to form a nexus to service.  For these reasons, the Board finds that the preponderance of the evidence is against a finding that hemorrhoids are related to service, and service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Reopening Service Connection for Pes Planus

Service connection for pes planus was previously denied by the RO in a July 1971 rating decision.  Pes planus was denied on the basis that the disability pre-existed active duty and was not aggravated by service.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2011).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the July 1971 RO decision included the STRs. These showed that pes planus was noted on examination at entry into active duty and that the Veteran was treated for pain and swelling of the feet from pes planus during service in August 1970.  Examination at that time showed moderate pes planus.  The disability was not noted on examination for separation from service.  Also of record was a report of a June 1971 VA examination.  The pertinent diagnosis at that time was swelling of the left foot, not found.  

Evidence received subsequent to the July 1971 RO decision includes VA inpatient and outpatient treatment records, dated from 1972 to 2008, and a report of an August 1979 VA orthopedic examination.  That examination revealed congenitally flat feet with moderate laxity of the longitudinal arches and some bulging of the inner margins.  The feet were maintained in mild eversion and there was an asymptomatic callosity under the head of the third metatarsal on the right, with no other plantar callosities.  There were no areas of tenderness on deep palpation of either foot.  

There is no evidence that demonstrates that the pre-existing pes planus permanently increased in severity during service.  The record shows that the Veteran's pes planus existed prior to service.  In 1979, the disorder was described as being congenital in nature.  Service connection may not be granted for a congenital or developmental defect.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90.  

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The evidence received subsequent to the 1971 denial of service connection for pes planus does not tend to show that that pre-existing disability permanently increased in severity while the Veteran was on active duty.  The Veteran testified at the April 2011 Board hearing that his pes planus increased during service, but this testimony in and of itself is not sufficient to reopen a previously denied claim for service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran's assertions in 1971 were to the effect that the pre-existing pes planus increased in severity during service as evidence by swelling of the feet.  The June 1971 VA examination specifically found no swelling of either foot and the claim was denied on the basis that there was no chronic increase in severity during service.  

The Veteran is currently making essentially the same contention.  The record consists primarily of records of treatment many years after service that do not demonstrate that the Veteran's pre-existing pes planus was aggravated, that is permanently increased in severity, while he was on active duty.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, the claim is not reopened, and remains denied.  

Reopening Service Connection for a Low Back Disability

Service connection for a low back disability was previously denied by the RO in a July 2007 rating decision.  A low back disability was denied on the basis that no low back disability was currently demonstrated.  The Veteran did not appeal this determination.  For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. At 510.  

In correspondence received from the Veteran and his representative, it was contended that the Veteran has a low back disability that was caused or aggravated by service-connected right ankle fracture residuals.  It is noted that service connection is in effect for residuals of a right ankle fracture, rated 10 percent disabling.  

A report from the Veteran's private physician, dated in April 2011, shows an impression of arthritic changes of the lumbar spine.  Although this statement does not include a reference to the Veteran's service-connected right ankle fracture residuals, it is sufficient to demonstrate current disability of the low back.  This is new evidence that was not available at the time of the July 2007 RO denial of service connection.  The Board finds this April 2011 private medical statement constitutes new and material evidence such that the claim for service connection for a low back disorder may be reopened.  


ORDER

Service connection for a chronic respiratory disorder is denied.  

Service connection for hemorrhoids is denied.  

New and material evidence not having been received, the appeal to reopen service connection for pes planus is denied. 

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted. 


REMAND

Having decided that the claim for service connection for a low back disorder is reopened, as noted, we are now to consider all the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that additional development to ascertain whether the Veteran's low back disability may be related to his service-connected right ankle fracture residuals is necessary.  As such, this reopened issue must be returned for further development.  

Accordingly, the issue of service connection for a low back disability is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and extent of his lumbar arthritis.  The VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the lumbar arthritis is related either directly or by aggravation to service-connected right ankle fracture residuals.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for a low back disorder.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


